Exhibit 10.1

 

GSO CP Holdings, LP
GSO Domestic Capital Funding LLC
GSO Credit Opportunities Fund (Helios), L.P.
GSO Special Situations Overseas Master Fund, Ltd.
GSO Special Situations Overseas Benefit Plan Fund, Ltd.
280 Park Avenue, 11th Floor
New York, NY 10017
Attention: Timothy White

 

February 11, 2009

 

Standard Parking Corporation

900 N. Michigan Avenue

Chicago, IL 60611-1542

Attention:

Robert N. Sacks

 

Executive Vice President, General Counsel and Secretary

 

Dear Mr. Sacks:

 

We refer hereby to that certain Pledge Agreement, dated as of June 5, 2006 (as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, the “Pledge Agreement”), by and between
Steamboat Industries LLC (“Steamboat”) and GSO CP Holdings, LP (formerly known
as GSO Capital Partners LP), as administrative agent and collateral agent (the
“Agent”) for the lenders party to that certain Credit Agreement, dated as of
June 5, 2006 (as heretofore and hereafter amended, restated, supplemented or
otherwise modified from time to time, including without limitation, the “Credit
Agreement”), by and among Steamboat, the lenders from time to time party thereto
(collectively, the “Lenders”) and the Agent. The Lenders set forth in the
signature pages to this letter agreement (this “Agreement”) and the Agent are
referred to herein as the “GSO Parties.” We refer to Section 203 of the Delaware
General Corporation Law herein as “Section 203.”

 

As you are aware, pursuant to the Pledge Agreement, Steamboat has pledged
certain shares (the “Pledged Shares”) of the common stock, par value $0.001 per
share, of Standard Parking Corporation (the “Company” or “you”) and granted
certain voting rights with respect to the Pledged Shares and certain other
shares to the Agent for the benefit of the Lenders.

 

As you are also aware, (i) pursuant to the Pledge Agreement, one or more of the
GSO Parties may become entitled to exercise voting rights (as contemplated by
clause (B) of subsection (c)(9)(ii) of Section 203) representing 15% or more of
the outstanding voting stock of the Company, (ii) pursuant to the Pledge
Agreement, the GSO Parties may become entitled to undertake a foreclosure
process with respect to the Pledged Shares, in connection with which one or more
of the GSO Parties may become the owner (as defined in subsection (c)(9) of
Section 203) of Pledged Shares representing 15% or more of the outstanding
voting stock of the Company and (iii) the GSO Parties may agree to accept, and
thereby become owners of, the Pledged Shares, which represent in excess of 15%
of the outstanding voting stock of the

 

--------------------------------------------------------------------------------


 

Company, from Steamboat in satisfaction of Steamboat’s obligations to the
Lenders under the Credit Agreement. Clauses (i), (ii) and (iii) in the
immediately preceding sentence are referred to herein as the “Transactions.”
Pursuant to any of the Transactions, to the extent the GSO Parties are not as of
the date hereof an interested stockholder, one or more of the GSO Parties may
become an interested stockholder (as defined in subsection (c)(5) of Section
203).

 

We understand that the board of directors (the “Board”) of the Company has
approved the Transactions to the fullest extent permitted under Section 203,
pursuant to any of which the Board has acknowledged that any of the GSO Parties
may become an interested stockholder, in accordance with subsection (a)(1) of
Section 203 for all purposes of Section 203.

 

Additionally, we understand that if the GSO Parties declare a default under the
Credit Agreement and the Pledge Agreement and determine to exercise the power to
vote (or direct the voting of), or the power to dispose of, a number of Pledged
Shares which is in excess of 50% of the Company’s outstanding common stock, an
“Event of Default” under the Company’s credit facilities with Bank of America,
N.A. and other lenders would occur. Such an occurrence would not be in the best
interests of the Company or the GSO Parties.

 

In recognition of the foregoing, each of the GSO Parties hereby agrees, for a
period of one year following the date hereof, not to engage or cause any of its
Affiliates or Associates (each as defined in subsections (c)(1) and (c)(2),
respectively, of Section 203) to engage in any merger, consolidation or similar
transaction of the Company or any direct or indirect majority-owned subsidiary
of the Company, unless such transaction has been approved by (i) the Board and
(ii) a majority of the Continuing Directors. For purposes of this Agreement, the
term “Continuing Directors” means, as of any date of determination, any member
of the Board of Directors of the Company who is an “independent director” (as
defined in Section 4200(a)(15) of the Marketplace Rules of the Nasdaq Stock
Market) and who (i) was a member of the Board on the date hereof or (ii) was
nominated for election or elected to the Board the approval of a majority of the
Continuing Directors who were members of the Board at the time of such
nomination or election (other than a person whose election was as a result of an
actual or threatened proxy or other control contest).

 

In addition, each of the GSO Parties hereby agrees not to engage in any action
under the Credit Agreement and Pledge Agreement in connection with the
Transactions to determine to vote (or direct the voting of) or to dispose of a
number of Pledged Shares which is in excess of 50% of the Company’s outstanding
common stock.

 

This Agreement may be executed in any number of counterparts and signatures may
be delivered by facsimile, each of which may be executed by less than all
parties, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. It is the express intent of the parties to be bound by the exchange
of signatures on this Agreement via telecopy.

 

This Agreement shall be governed in all respects by the laws of the State of
Delaware without regard to choice of laws or conflict of laws provisions
thereof.

 

2

--------------------------------------------------------------------------------


 

If any provision of this Agreement becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, portions of such
provision, or such provision in its entirety, to the extent necessary, shall be
severed from this Agreement and the balance of this Agreement shall be
enforceable in accordance with its terms.

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

GSO PARTIES

 

 

 

Agent:

 

 

 

GSO CP HOLDING LP

 

 

 

 

 

By:

/s/ George Fan

 

 

Name:

GEORGE FAN

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

 

 

Lenders:

 

 

 

 

 

GSO DOMESTIC CAPITAL FUNDING LLC

 

 By: GSO Capital Partners, LP, its Investment Manager

 

 

 

 

 

 

 

 

 

By:

/s/ George Fan

 

 

Name:

GEORGE FAN

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

 

 

GSO CREDIT OPPORTUNITIES FUND (HELIOS), L.P.

 

 By: GSO Capital Partners, LP, its Investment Manager

 

 

 

 

 

 

 

 

 

By:

/s/ George Fan

 

 

Name:

GEORGE FAN

 

 

Title:

AUTHORIZED SIGNATORY

 

 

 

 

 

 

 

 

 

GSO SPECIAL SITUATIONS OVERSEAS MASTER
FUND, LTD.

 

 By: GSO Capital Partners, LP, its Investment Manager

 

 

 

 

 

 

 

 

 

By:

/s/ George Fan

 

 

Name:

GEORGE FAN

 

 

Title:

AUTHORIZED SIGNATORY

 

Signature page to GSO-STAN letter agreement re: DGCL 203

 

--------------------------------------------------------------------------------


 

 

GSO SPECIAL SITUATIONS OVERSEAS BENEFIT
PLAN FUND, LTD.

 

 By: GSO Capital Partners, LP, its Investment Manager

 

 

 

 

 

 

 

 

 

By:

/s/ George Fan

 

 

Name:

GEORGE FAN

 

 

Title:

AUTHORIZED SIGNATORY

 

Signature page to GSO-STAN letter agreement re: DGCL 203

 

--------------------------------------------------------------------------------


 

 

CML VII, LLC

 

By: Contrarian Funds, L.L.C., its sole member

 

By Contrarian Capital Management, L.L.C., its manager

 

 

 

 

 

 

 

 

 

By:

/s/ Jon Bauer

 

 

Name:

Jon Bauer

 

 

Title:

Managing Member

 

Signature page to GSO-STAN letter agreement re: DGCL 203

 

--------------------------------------------------------------------------------


 

Accepted and agreed as of the date first written above:

 

THE COMPANY

 

STANDARD PARKING CORPORATION,

a corporation organized under the laws of the State of

Delaware

 

 

By:

/s/ G. Marc Baumann

 

 

Name: G. Marc Baumann

 

 

Title:   Executive Vice President/Chief Financial Officer

 

 

Signature page to GSO-STAN letter agreement re: DGCL 203

 

--------------------------------------------------------------------------------